The plaintiff sues to recover twenty-five dollars for services as tutor of defendant's minor son in 1898, during the summer vacation of the school of Charles A. Cole, in which the minor was a pupil.
The services were performed by the plaintiff at the written request of said Cole and after making arrangements with the minor. No contract was entered into by the plaintiff and defendant. The plaintiff did not see the defendant or inform him by letter or otherwise, respecting the services rendered, at any time prior to the completion thereof.
The parties were both living in and doing business in Pawtucket, and the minor lived with and was supported and educated at the expense of his father, the defendant.
The plaintiff contends that education is one of the necessaries, that his services were also necessary, and that a minor is presumed to be the agent of his father in procuring necessaries suitable to his condition.
There can be no question, at this time and place, of the necessity of education. Our statutes make it compulsory within well-defined limits. A common-school education is undoubtedly necessary, and, under favorable circumstances, a collegiate education may also be. Whether tutoring in vacation can be said to be one of the necessaries is more doubtful. Continuous application without rest or recreation is not generally recommended. It is not necessary to determine that question in this case.
In Parsons on Contracts, 8 ed. vol. 1. p. 305, the law is *Page 330 
stated to be as follows: "When an infant lives with the father or under his control, his judgment as to what are necessaries will be so far respected that he will be liable only for those things furnished to the infant to relieve him from absolute want."
However this may be, in the present case it is clear that before tutoring the minor the plaintiff should have ascertained whether the defendant was willing to employ him for that purpose. The intimate relation of tutor and pupil should not have been established without allowing the father to exercise his choice and judgment in the matter.
Under the circumstances, the motion for a nonsuit was properly granted, and the petition for new trial is denied.